Herein is sought a writ of prohibition to prevent the respondent from proceeding further as trial judge in cause styled George Schneider v. H. F. Decker et al., district court of Woodward county, Okla., for the reason of alleged bias and prejudice.
The petitioner likewise seeks a writ of mandamus to compel the respondent to certify his disqualifications to sit as trial judge in said cause. *Page 67 
The respondent has answered denying bias or prejudice against petitioner, and further declaring that he will not sit in the trial of said cause.
We take judicial notice that respondent has been elevated to the Supreme Court of Oklahoma and that under the law he cannot sit as trial judge in said cause, consequently the issue has become academic and the cause will be dismissed as moot.
MASON, C. J., LESTER, V. C. J., and CLARK and ANDREWS, JJ., concur.
CULLISON and SWINDALL, JJ., disqualified, not participating.